DETAILED ACTION
This action is responsive to the amendments filed 1/6/2022.
Claims 1-25 and 29-31 are pending. Claims 1, 9 and 15 are currently amended.
The prior rejections under 35 U.S.C. § 112 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-21, 24 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Shibata, U.S. PGPUB No. 2009/0115636 (“Shibata”), in view of Fregene, U.S. PGPUB No. 2009/0187338 (“Fregene”), and in view of Smith, U.S. PGPUB No. 2010/0001902 (“Smith”).

Shibata, in view of Fregene teaches receiving UAV state information comprising distance information of the UAV when the UAV is airborne, wherein the distance information is received from a distance sensor of the UAV configured to detect proximity of the UAV to an object that the UAV is tracking in a surrounding environment of the UAV. Shibata teaches at [0034]-[0037] that a ground control station includes facilities for receiving data from a UAV and displaying data on a screen, as well as for controlling the flight. Fregene teaches a system and method for UAV tracking. [0020] describes that a footprint of sensors on board a UAV is identified, and a track metric is calculated regarding how close to the center of the sensor footprint a target object being tracked is.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shibata with Fregene. [0003] of Fregene describes that tracking using aerial vehicles is an important aspect of intelligence-gathering in both civilian and military applications, and that the tracking system is intended to free human operators from 
Shibata, in view of Fregene and Smith teaches processing the received UAV state information and the remote terminal state information to determine a spatial relationship between the UAV and the remote terminal; and simultaneously displaying, on the remote terminal, the determined spatial relationship between the UAV and the remote terminal, a non-numeric, graphical attitude indicator that indicates the attitude information of the UAV, a numeric distance indicator that indicates the distance of the UAV to the object detected by the distance sensor of the UAV, and one or more controls for activating or deactivating an autonomous task of the UAV, wherein the one or more controls include an auto return control for causing the UAV to return autonomously to a predetermined home point.
Shibata shows at Fig. 6 that a series of gauges which show various information about the aircraft. [0046] describes that displayed gauges include a horizon indicator showing the attitude angle of the frame of the aircraft. Smith teaches at [0066] that a display can show a distance from an observation platform to a UAV, where [0031] describes an observation platform can be a building or person and includes the display for UAVs. [0060] describes that text information regarding stored data from UAVs can be displayed to a user as text, which would suggest that stored UAV data such as the distance information described in Fregene is thusly displayable. [0067] describes that the display includes controls for initiating end mission functions, including an instruction that causes a UAV to return to its takeoff location.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Smith with Shibata and Fregene. The elements described in Smith give a user additional control and viewing options with regard to the flight of a UAV. Therefore, one of skill in the art would be motivated to incorporate elements of Smith into the UAV systems of Shibata and Fregene, to improve user experience by providing more useful data and better control to users.
Claim 9 recites media storing instructions which are executed to carry out the method of Claim 1, and is similarly rejected. Claim 15 recites a system that carries out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Shibata teaches that a position or an orientation of the attitude indicator corresponds to an attitude of the UAV. [0046] describes that a horizon indicator shows the attitude angle of the aircraft.

Claim 10 recites media storing instructions which are executed to carry out the method of Claim 3, and is similarly rejected. Claim 16 recites a system that carries out the method of Claim 3, and is likewise rejected.
With regard to Claim 4, Shibata teaches that movement of the attitude indicator corresponds to rotation of the UAV around a rotation axis. [0046] that the attitude indicator displays output based on what is sensed by the attitude sensor on the aircraft, where one of skill in the art understands that attitude is a measurement of aircraft rotation around an axis.
Claim 11 recites media storing instructions which are executed to carry out the method of Claim 4, and is similarly rejected. Claim 17 recites a system that carries out the method of Claim 4, and is likewise rejected.
With regard to Claim 5, it is obvious in light of the teachings of Shibata that a tilt of the attitude indicator corresponds to rotation of the UAV around a roll axis. Shibata teaches an attitude sensor and corresponding gauge at Fig. 6 and [0046]. One of skill in the art would understand that an attitude sensor and indicator capture and display aircraft rotation around a roll axis by tilting the line relative to a reference such as an artificial horizon. Fig. 6 shows a tilted line in an indicator, suggesting to one of skill in the art it functions in this typical, well-known manner.

With regard to Claim 6, it is obvious in light of the teachings of Shibata that a rise or fall of the attitude indicator corresponds to rotation of the UAV around a pitch axis. Shibata teaches an attitude sensor and corresponding gauge at Fig. 6 and [0046]. One of skill in the art would understand that an attitude sensor and indicator capture and display aircraft rotation around a pitch axis by a corresponding rise or fall of a line in an attitude indicator. Fig. 6 shows a tilted line elevated above a reference line in an indicator, suggesting to one of skill in the art that it functions in this typical, well-known manner.
Claim 13 recites media storing instructions which are executed to carry out the method of Claim 6, and is similarly rejected. Claim 19 recites a system that carries out the method of Claim 6, and is likewise rejected.
With regard to Claim 8, Smith teaches a remote terminal orientation indicator that indicates a direction the remote terminal is facing. [0052] describes that a map rotates according to a vector of positional movement of an observation platform, which indicates a direction a user is facing if moving with the remote terminal. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Smith with Fregene and Shibata, to further provide useful information to UAV operators.
With regard to Claim 14, Fregene teaches that the object is an obstacle near a flight path of the UAV or a target object that the UAV is tracking. [0020] describes that a footprint of sensors on board a UAV is identified, and a track metric is calculated regarding how close to the 
Claim 24 recites a method carried out by executing the instructions described in Claim 14, and is similarly rejected. Claim 25 recites a system executing the instructions of Claim 14, and is likewise rejected.
With regard to Claim 20, Smith teaches that that displaying the determined spatial relationship between the UAV and the remote terminal comprises displaying a distance between the UAV and the remote terminal. [0066] describes that the display can show a ground-based distance from the observation platform to each unmanned vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Smith with Fregene and Shibata, to further provide useful information to UAV operators.
With regard to Claim 21, Smith teaches that the predetermined home point is a takeoff point of the UAV, a point specified by a user or provided by default, a point updated periodically, or a point updated in response to user events. [0067] describes returning home as returning to the takeoff point. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Smith with Shibata and Fregene, to provide additional control options to UAV operators.
Claims 7, 22, 23 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata, in view of Fregene, in view of Smith, and in view of Gariepy, et al., U.S. PGPUB No. 2010/0084513 (“Gariepy”).
With regard to Claim 7, Gariepy teaches that the one or more controls further include a home setting control for receiving a user input to set the predetermined home point. [0009] describes an interface system which allows for full mission planning for a UAV, including a control interface allows users to set home positions for UAVs and set areas to which UAVs should return upon mission completion. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gariepy with Shibata, Fregene, and Smith to provide additional useful controls that improve the control and experience of UAV operators.
Claim 22 recites a method carried out by executing the instructions described in Claim 7, and is similarly rejected. Claim 23 recites a system executing the instructions of Claim 7, and is likewise rejected.
With regard to Claim 29, Gariepy teaches that the one or more controls further include a camera mode control, a video mode control, a review mode control, a takeoff/landing control, a carrier mode control, or one or more payload configuration controls. [0092] describes takeoff and land controls in an interface. Fig. 16 shows payload control as well. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gariepy with Shibata, Fregene, and Smith to provide additional useful controls that improve the control and experience of UAV operators.
.

Response to Arguments
Applicant’s remarks have been considered, and the rejection under 35 U.S.C. § 112 has been withdrawn in light of the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

3/18/2022